Citation Nr: 0419054	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  91-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming



THE ISSUES

1.  Entitlement to service connection for major depression 
claimed as secondary to the service-connected degenerative 
disc disease of the lumbar spine.  

2.  Entitlement to an increased rating for the service-
connected degenerative disc disease of the lumbar spine, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1972 to 
December 1973.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 1990 rating decision of the RO which 
increased the evaluation for the veteran's low back 
disability from 10 to 20 percent.  

In July 1992 rating decision, the Board granted service 
connection for degenerative disc disease of the lumbar spine 
and remanded the case for further review regarding a claim 
for an increased rating for the veteran's back disability.  
The case was again remanded in November 2000 for additional 
development.  

This matter also comes to the Board from a July 1999 rating 
decision of the RO, which denied service connection for 
depression as secondary to the service-connected degenerative 
disc disease of  the lumbar spine.  This issue was remanded 
in November 2000 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the RO contacted the veteran via letter in April 
2002 and October 2003, those letters did not specifically 
inform the veteran of the evidence and information necessary 
to substantiate his claims.  The letters also failed to 
instruct the veteran of which evidence he should submit, and 
which evidence VA would seek on his behalf.

With regard to the veteran's claim of service connection for 
depression as secondary to his service-connected degenerative 
disc disease of the lumbar spine, the Board notes that VA 
examinations were conducted in October 2002 and June 2003.  
The same examiner performed these examinations.  

The October 2002 examination report indicates a diagnosis of 
major depressive disorder due to low back pain and stress 
from the veteran's prison term.  In June 2003, the examiner 
provided no diagnosis of depression, although he did mention 
in the examination report that the veteran had been diagnosed 
with major depressive disorder during the October 2002 
examination.  

At a January 2004 hearing before a Decision Review Officer at 
the RO, the veteran indicated that he received treatment for 
depression.  He indicated that his providers had told him 
that the depression was caused by his back pain.  

The Board has therefore determined that an additional 
examination to determine the likely etiology claimed 
disability is necessary prior to further appellate 
consideration of the issue.  

Regarding the veteran's service-connected degenerative disc 
disease of  the lumbar spine, the Board notes that during his 
January 2004 hearing, the veteran indicated that he received 
regular treatment at the VA clinic in Riverton.  Records of 
such treatment should be obtained prior to further appellate 
review of this issue.  

The veteran also indicated that his low back disability had 
worsened and that he had been forced to end his employment as 
a carpenter's helper in October 2003, because of his low back 
disability.  

The veteran's low back disability is currently evaluated 
pursuant to the criteria for intervertebral disc syndrome.  
During the pendency of the veteran's appeal, the criteria for 
evaluating intervertebral disc syndrome were revised.  See 67 
Fed. Reg. 56509-56516 (September 4, 2002).  In addition, the 
criteria for evaluating disabilities of the spine were 
revised.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  

Although the new criteria were noted in the May 2004 
Statement of the Case, the Board notes that the medical 
evidence of record does not address the new criteria.  
Specifically, the most recent VA examination did not discuss 
the total duration of any incapacitating episodes of the 
veteran's low back disability.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and likely etiology of 
the claimed major depression.  The 
veteran should be properly notified of 
the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently present 
major depression is due to the veteran's 
service-connected degenerative disc 
disease of the lumbar spine.  The 
complete rationale for all opinions 
expressed should also be provided.  

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination to determine the nature and 
extent of the service-connected low back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected low back 
disability.  The existence of any 
ankylosis of the lumbar spine should also 
be identified.  The examiner should 
indicate whether there is muscle spasm on 
extreme forward bending, loss of lateral 
spine motion in a standing position, 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint spaces.  If 
intervertebral disc syndrome is 
identified, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  In reporting the results of 
range of motion testing in degrees, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  In evaluating the 
veteran's service-connected low back 
disability, the RO should ensure that both 
the old and new diagnostic criteria are 
considered.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions, to 
include the new diagnostic criteria for 
evaluating disabilities of the spine.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

